DETAILED ACTION
In this Office Action, amended claims 1-20 filed on November 24th, 2021 were evaluated following a non-final Office Action mailed on July 6th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a wireless communication device” in claim 4;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows: 
The “wireless communication device” of claim 4 is disclosed as being “a Bluetooth circuit or other wireless communication device” (paragraph 0039 applicant’s specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Silktaitis (US 20170192008 Al - cited by Applicant).
The claims are directed towards: a handheld breath sensing system comprising: 
a main housing; 
a first mouthpiece located on the main housing and configured to allow a user to exhale into the mouthpiece; 
a lid pivotally mounted to the main housing and movable between an open position in which the first mouthpiece is exposed for the user to exhale into and a closed position in which the first mouthpiece is covered; 
a sampling chamber located within the main housing and in fluid communication with the first mouthpiece; 
a sensor in fluid communication with the sampling chamber and configured to measure at least one property of a user's breath in the sampling chamber; and 
a microprocessor electronically coupled to the sensor and configured to process electronic signals from the sensor such that at least one volatile organic compound in the user's breath can be quantified and a resulting biomarker measurement provided to the user. 
Regarding claim 1, Silktaitis teaches a handheld breath sensing system (Paragraph [0033]) comprising: a main housing (Paragraph [0037] and Figs. 1-4,element 70 (housing)); a first mouthpiece located on the main housing and configured to allow a user to exhale into the mouthpiece (Paragraph[0044] and Fig. 11, element 306 (mouthpiece)); a lid pivotably mounted to the main housing and movable between an open position in which the first mouthpiece is exposed for the user to exhale into and a closed position in which the first mouthpiece is covered (Paragraph [0037] and Figs. 1,3-4, element 76 (lid)); a sampling chamber located within the main housing and in fluid communication with the first mouthpiece (Paragraph [0044] and Fig. 10, element 304 (sample chamber)); a sensor in fluid 
Regarding claim 3, Silktaitis teaches wherein the biomarker measurement is a ketone level (Paragraph [0050] - Acetone is a ketone).
Regarding claim 4, Silktaitis teaches wherein the system further comprises a wireless communication device electronically coupled to the microprocessor thereby allowing the microprocessor to wirelessly communicate with another mobile device (Paragraph [0036]). 
Regarding claim 5, Silktaitis teaches wherein the other mobile device is a smart phone running a proprietary application associated with the handheld breath sensing system, the application being configured to display the biomarker measurement to the user in near real-time (Paragraph [0036]).
Regarding claim 6, Silktaitis teaches wherein the system further comprises a display located on the main housing or lid (Paragraph [0035] and Figs. 1, 3-4, element 80 (display)), the display being electronically coupled to the microprocessor and configured to display the biomarker measurement to the user in near real-time (Paragraph [0035-0036] and Figs. 1, 3-4, element 80 (display)). 
Regarding claim 16, Silktaitis teaches a method of sensing a biomarker exhaled from a user (Paragraph [0033]), the method comprising: providing a handheld breath sensing system as recited in claim 1 (Refer to claim 1 above); pivoting the lid into the open position (Paragraph [0037] and Figs. 1,3-4, element 76 (lid)); exhaling into the first mouthpiece (Paragraph [0044] and Fig. 11, element 306 (mouthpiece)); using the sensor to measure at least one property of the user's breath in the sampling chamber (Paragraph [0064]); using the microprocessor to process the electronic signals from the sensor such that the at least one volatile organic compound in the user's breath is quantified (Paragraphs 
Regarding claim 17, Silktaitis teaches further comprising establishing wireless communications between the microprocessor and a smart phone running a proprietary application associated with the handheld breath sensing system (Paragraph [0036]), and using the application to display the biomarker measurement to the user in near real-time (Paragraph [0036]). 
Regarding claim 18, Silktaitis teaches further comprising using a display mounted on the main housing or the lid to display the biomarker measurement to the user in near real-time (Paragraph [0067]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis (US 20170192008 A1- cited by Applicant), as applied in claim 1, further in view of Luxon (US 20170238815 A1 – previously cited)
Regarding claim 2, Silktaitis teaches the device of claim 1. In addition, Silktaitis suggests that there can be other sensors used to sense levels of other components (Paragraph [0050]). However, Silktaitis fails to explicitly teach wherein the biomarker measurement is a glucose level. 
Luxon teaches wherein a biomarker measurement is a glucose level (Paragraph [0060] of Luxon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis to have the biomarker measurement being glucose, as taught by Luxon. This modification would allow the device of Silktaitis to analyze an additional, different biomarker to detect and/or diagnose a specific condition.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis US 20170192008 A1 - cited by Applicant), as applied in claim 1, further in view of Sandholt (US 20170135605 A1 – previously cited) and Al-Ali (US 20150097701 A1 – previously cited).
Regarding claim 7, Silktaitis teaches the device of claim 1 as discussed above. However, Silktaitis fails to teach wherein the system further comprises a second mouthpiece configured to be interchangeable with the first mouthpiece and wherein an inside portion of the lid is configured to alternately hold the first mouthpiece or the second mouthpiece when not in use.
Sandholt teaches wherein a system further comprises a second mouthpiece configured to be interchangeable with a first mouthpiece (Paragraph [0055] - The mouthpiece that will replace the first mouthpiece is the second mouthpiece of Sandholt).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis to have a second mouthpiece to be interchangeable with a first mouthpiece, as taught by Sandholt. This would have been modified in order to have the user be able to switch out mouthpieces to correspond to the condition of the user (Paragraph [0055] of Sandholt).
Al-Ali teaches wherein a housing is configured to include a pocket to hold additional medical devices (Paragraph [0071] of Al-Ali).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis in view of Sandholt to have a housing configured to include a pocket to hold additional medical devices, as taught by Al-Ali. This modification would allow additional medical devices (the additional mouthpieces) to be placed within a medical system (the device of Silkaitis) for use in sensing physiological characteristics. 
Modified Silktaitis teaches wherein the system further comprises a second mouthpiece configured to be interchangeable with the first mouthpiece and wherein an inside portion of the lid is .
Claim 8, 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis (US 20170192008 Al - cited by Applicant), as applied in claims 1 and 16 above, further in view of Binner (US 20120021375 A1 – previously cited).  
Regarding claims 8 and 19, Silktaitis teaches claim 1 and 16, as discussed above. However, Silktaitis fail to teach wherein the system further comprises an ultraviolet germicidal irradiation unit configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of the first mouthpiece.
Binner teaches a system comprising an ultraviolet germicidal irradiation unit configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of a first mouthpiece (Paragraph [0290] of Binner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of modify the system of Silktaitis to have an ultraviolet germicidal irradiation unit configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of a sampling chamber, as taught by Binner. This would have been modified in order to clean the sampling chamber after use, in order to obtain accurate results. 
Regarding claim 11, Silktaitis teaches claim 1 as discussed above. However, Silktaitis fails to teach wherein the system further comprises an ultraviolet germicidal irradiation unit configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of the sampling chamber. 
Binner teaches wherein the system further comprises an ultraviolet germicidal irradiation unit configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of modify the system of Silktaitis in view of Robbins to have an ultraviolet germicidal irradiation unit configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of a sampling chamber, as taught by Binner. This would have been modified in order to clean the sampling chamber after use, in order to obtain accurate results.
Regarding claim 12, Silktaitis in view of Binner teaches wherein the ultraviolet germicidal irradiation unit is configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of the first mouthpiece simultaneously with the sampling chamber (Paragraph [0290] of Binner- Because the mouthpiece is in fluid communication with the sampling chamber, the sampling chamber will automatically have ultraviolet light emitted on it while the mouthpiece is being cleaned).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis (US 20170192008 A1 - cited by Applicant) in view of and Binner (US 20120021375 A1 – previously cited), as applied to claim 8 above, and in further view of Connor (US 20170164878 A1 - cited by Applicant).
Regarding claim 9, Silktaitis in view of Binner teaches claim 8, as discussed above. However, Silktaitis in view of Binner fails to teach the system further comprising a light guide located between the ultraviolet germicidal irradiation unit and the first mouthpiece, the light guide configured to guide light from the irradiation unit to the first mouthpiece.
Connor teaches a system comprising a light guide that directs light from a first location to a second location (Paragraph [0416] of Connor).
.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis (US 20170192008 Al - cited by Applicant) in view of Binner (US 20120021375 A1 – previously cited) and Connor (US 20170164878 A1 - cited by Applicant), as applied to claim 9 above, further in view of Sandholt (US 20170135605 A1 – previously cited) and Al-Ali (US 20150097701 A1 – previously cited).
Silktaitis in view of Binner and Connor teach claim 9. However, Silktaitis in view of Binner and Connor fails to teach, wherein the ultraviolet germicidal irradiation unit is configured to emit a short­wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of a second mouthpiece located in the lid simultaneously with the first mouthpiece.
Sandholt teaches the use of two mouthpieces (Paragraph [0055] of Sandholt).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis in view of Binner and Conner to have two mouthpieces used together, as taught by Sandholt. This modification would allow the device of Silktaitis to measure separate characteristics in a user's breath (Paragraph [0055] and [0059] of Sandholt). 
Al-Ali teaches wherein a housing is configured to include a pocket to hold additional medical devices (Paragraph [0071] of Al-Ali). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis in view of Binner, Conner, and Sandholt to have a housing configured to include a pocket to hold additional medical devices, as taught by Al-Ali. This modification would allow additional medical devices (the additional mouthpieces) to be placed within a medical system (the device of Silkaitis) for use in sensing physiological characteristics.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis (US 20170192008 Al - cited by Applicant) in view and Binner (US 20120021375 A1 – previously cited), as applied in claims 12 and 19 above, further in view of Sandholt (US 20170135605 Al) and Al-Ali (US 20150097701 A1 – previously cited). 
Regarding claims 13 and 20, Silktaitis in view of Binner teach claims 12 and 19 above, but fail to teach wherein the ultraviolet germicidal irradiation unit is configured to emit a short-wavelength ultraviolet light to kill or inactivate microorganisms located on one or more surfaces of a second mouthpiece located in the lid simultaneously with the sampling chamber and the first mouthpiece.
Sandholt teaches the use of two mouthpieces (Paragraph [0055] of Sandholt).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis in view of Binner to have two mouthpieces used together, as taught by Sandholt. This modification would allow the device of Silktaitis to measure separate characteristics in a user's breath (Paragraph [0055] and [0059] of Sandholt). 
Al-Ali teaches wherein a housing is configured to include a pocket to hold additional medical devices (Paragraph [0071] of Al-Ali). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silktaitis in view of Binner and Sandholt to have a housing configured to include a pocket to hold additional medical devices, as taught by Al-Ali. This modification would allow additional medical devices (the additional mouthpieces) to be placed within a medical system (the device of Silkaitis) for use in sensing physiological characteristics.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silktaitis (US 20170192008 Al - cited by Applicant), as applied to claim 1, in view of further rationale. 
Regarding claim 15, Silktaitis teaches the device of claim 1. However, Silktaitis fails to teach wherein the main housing and the lid cooperate to provide a closed volume of less than 8.0 cubic inches.
.
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellofatto (US 5224487 A) in view of Mault (US 20030208133 Al).
Regarding claim 1, Bellofatto teaches a handheld breath sensing system comprising (col. 1, lines 4-7): a main housing (col. 2, line 61 and Figs. 2-3,element 12 (housing)); a first mouthpiece located on the main housing and configured to allow a user to exhale into the mouthpiece (col. 2, line 62 and Fig. 2-3, element 14 (mouthpiece)); a lid pivotably mounted to the main housing and movable between an open position in which the first mouthpiece is exposed for use and a closed position in which the first mouthpiece is covered (col. 2, lines 67-68 and Figs. 1-3, elements 26 and 28 (lid)); and a sampling chamber located within the main housing and in fluid communication with the first mouthpiece (Col. 3, lines 7-11 and 24-28, and Fig. 5-6, element 54 (sample chamber)). Bellofatto fails to teach Bellofatto fails to teach a sensor in fluid communication with the sampling chamber and configured to measure at least one property of a user's breath in the sampling chamber; and a microprocessor electronically coupled to the sensor and configured to process electronic signals from the sensor such that at least one volatile organic compound in the user's breath can be quantified and a resulting biomarker measurement provided to the user in near real-time. 
Mault teaches a sensor (Paragraph [0121], and Fig. 14, elements 514 and 520 of Mault) in fluid communication with a sampling chamber (Paragraph [0121] and Fig. 14. elements 506, 508, and 510 (sampling chamber) of Mault) and configured to measure at least one property of a user's breath in the sampling chamber (Paragraph [0121] of Mault); and a microprocessor electronically coupled to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bellofatto to have a sensor in fluid communication with a sampling chamber and configured to measure at least one property of a user's breath in the sampling chamber; and a microprocessor electronically coupled to the sensor and configured to process electronic signals from the sensor such that at least one volatile organic compound in the user's breath can be quantified and a resulting biomarker measurement provided to the user in real-time, as taught by Mault. This would have been modified in order to quickly diagnose respiratory disorders, such as asthma (Paragraph [0037] of Mault). 
Regarding claim 14, Bellofatto teaches wherein the system further comprises a multi­pivot hinge configured to pivotably connect the lid to the main housing such that there are no hinge parts protruding from the lid and the main housing when the lid is in the closed position (col. 2, lines 67-68 and Figs. 1-3, elements 26 and 28 (lid); element 114 hinge).

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the previously stated objection to the claims. As a result, all objections to the claim have been withdrawn. 
Applicant’s amendments to claim 1 are sufficient to overcome the previously stated claim rejections under 35 U.S.C. 112(b). As a result, rejections of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered and deemed not persuasive: 
Regarding Applicant’s arguments in regards to Silktaitis:
In regards to claim 1, Applicant argues that Silktaitis fails to teach “a lid pivotably mounted to the main housing and movable between an open position in which the first mouthpiece is exposed for the user to exhale into and a closed position in which the first mouthpiece is covered”. Examiner respectfully disagrees with this assertion. In the device of Silktaitis (Figure 4), the lid (94) must be opened in order to allow the user to access the first mouthpiece (located on 300) and exhale into it. Thus, although additional steps are required, the lid of Silktaitis fulfills the claim limitation as written, as the opening of the lid of Silktaitis exposes the component (300) that the user exhales into, thus “exposing” the first mouthpiece. 
Further in regards to claim 1, Applicant argues that Silktaitis fails to teach a system that is handheld, as required by claim 1. Examiner respectfully disagrees with this assertion. Any device that is capable of being held in a user’s hand may be considered “handheld”. As a result, although Silktaitis describes the device as having feet to provide stability to the device when placed on a surface, one of ordinary skill in the art would understand that the device disclosed in Silktaitis could reasonably be held in a user’s hand. Furthermore, Examiner notes that making a device portable (i.e. handheld) is not sufficient to patentably distinguish an invention over prior art unless there are new or unexpected results (see MPEP 2144.04). 
Lastly, further in regards to claim 1, Applicant argues that Robbins teaches away from the invention of claim 1. This argument is rendered moot, as Silktaitis no longer requires the modification of Robbins in light of the amended claim language.
Continued rejection of claims 1-13 and 15-20 in view of Silktaitis in combination with other prior art references is articulated in the “Claim Rejections – 35 U.S.C. 102” and “Claim Rejections – 35 U.S.C. 103” section above. 
Applicant’s arguments in regards to Silktaitis and Robbins in view of Binner have been considered:
In regards to claims 8, 11-12, and 19, Applicant argues that Binner “relates to a mouthpiece for dental cleaning and does not have anything to do with sensing a biomarker in a user’s breath” and that “one having ordinary skill in the art might, at most, incorporate a UV sanitization light in the tray disposed under the lid of the housing of Silktaitis”, and not in an area where the sample chamber could be reached. Examiner respectfully disagrees. Firstly, Binner is not solely directed toward a device for dental cleaning. Instead, Binner also discloses that the device may be used for analysis of fluids collected from a user’s oral cavity (Binner Abstract and paragraph 0007). Thus, both Binner and Silktaitis are medical device relate to medical device for collecting and analyzing samples from a user’s oral cavity. Furthermore, in paragraph [0209] Binner describes the function of the UV light being to sanitize the device between uses, and not to clean a user’s teeth. Thus, the argument that Binner relates to a mouthpiece and does not have anything to do with sensing a biomarker in a user’s breathe, is moot. Furthermore, one of ordinary skill would recognize that the surface of the mouthpiece and sampling chamber are most at risk of microbial buildup, as these are the two surfaces in the apparatus of Silktaitis that are in fluid communication with a user’s mouth. As a result, one of ordinary skill in the art would be motivated to position the UV sanitization lights of Silktaitis in view of Binner such that it kills microorganisms on the surface of the first mouthpiece and sampling chamber. In addition, even if the UV sanitization light was solely incorporated in the tray disposed under the lid of the housing of Silktaitis, one of ordinary skill in the art would still understand this light to be killing microorganisms located on one or more surfaces of the first mouthpiece and sampling chamber as the first mouthpiece protrudes from the housing of Silktaitis (see Figure 3) and the sampling chamber is in fluid communication with the mouthpiece (Silktaitis paragraph 0044). 
Applicant’s arguments in regards to Bellofatto in view of Mault have been considered:
th, 2021 acknowledges this, and instead relies on Mault to teach this feature. Therefore, this argument is moot. 
Further in regards to claim 1, Applicant argues that the integration of a detector of Maut into Bellofatto is technically incompatible. Examiner respectfully disagrees. In order to arrive at the claimed invention, one of ordinary skill in the art would simply need to add a sensor into the sampling chamber. Integrating sensors into sampling chambers is routine and conventional in the art of medical diagnostics. Furthermore, a sensor must necessarily be connected to a microprocessor to receive the signal output. Therefore, the integration of a sensor and microprocessor is routine and conventional in the art of medical diagnostics. In addition, the mask of Mault does not need to be added to the device of Bellofatto, as the device of Bellofatto already discloses a mouthpiece and a sampling chamber. Therefore, this argument is unpersuasive. 
Lastly, in regards to claim 14, Applicant argues that the hinge arrangement taught by Bellofatto protrudes from the lid and main housing when the lid is in the closed position. Examiner respectfully disagrees. The hinge of Bellofatto is understood to be element 114 (which is understood to be duplicated on both sides of the device), and the lid is understood to be element 28. Therefore, Figure 1 fails to show the hinge elements protruding from the lid and main housing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710. The examiner can normally be reached on M-F 8-5 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll­free ). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791